Citation Nr: 0415136	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  03-11 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for fibromyalgia.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from February 1983 to April 
1995, and from June 2002 to September 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In October 2003, the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO in Cleveland, 
Ohio.  A copy of the hearing transcript has been associated 
with the claims file.   During the hearing, the veteran 
raised the issues of entitlement to service connection for 
shoulder and elbow disabilities.  As these issues have not 
been developed for appellate review, they are referred to the 
RO for appropriate action. 


REMAND

When the veteran testified at the October 2003 hearing, he 
reported that he had served in Saudi Arabia as a cargo 
loader, that shortly after his return from the Persian Gulf 
he had joint pain and muscle aches in his upper extremities, 
and that in 1998, he was diagnosed as having fibromyalgia by 
a private practitioner, Darren J. Holsten, D.C., who related 
the veteran's fibromyalgia to service.  At the close of the 
hearing, the veteran indicated that he wanted to be examined 
by VA with respect to his claim for service connection for 
fibromyalgia.  

The Board notes that there has been a change in the law used 
to evaluate claims based on undiagnosed illnesses.  On 
December 27, 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Pub. L. 
No. 107-103, 115 Stat. 976 (2001).  This legislation amended 
various provisions of 38 U.S.C. §§ 1117, 1118, including a 
complete revision of § 1117(a).  Section 202(a) amended 38 
U.S.C. 1117 to expand the definition of "qualifying chronic 
disability" (for service connection) to include not only (1) 
a disability resulting from an undiagnosed illness as stated 
in prior law; but also (2) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome (IBS)) that is 
defined by a cluster of signs or symptoms; and (3) any 
diagnosed illness that the Secretary determines in 
regulations warrants a presumption of service connection 
under 38 U.S.C. 1117(d).  A "qualifying chronic disability" 
includes one or any combination of these 3 types of 
illnesses.  See 38 U.S.C.A. § 1117 (as amended by VEBEA, Pub. 
L. No. 107-103, § 202, 115 Stat. 976 (Dec. 27, 2001)).

VA amended 38 C.F.R. § 3.317 to incorporate these changes, 
and that amendment was made retroactively effective to March 
1, 2002.  See 68 Fed. Reg. 34,539-543 (June 10, 2003).  New 
38 C.F.R. § 3.317(a)(2)(ii) was added defining the term 
"medically unexplained chronic multi-symptom illness" to 
mean "a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities."  It was further stated that chronic multi-
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained.  As yet, VA has not identified any illness 
other than the three identified in § 202(a) as a medically 
unexplained chronic multi-symptom illness; therefore, new 
38 C.F.R. § 3.317(a)(2)(i)(B)(1) through (3) only lists 
chronic fatigue syndrome, fibromyalgia, and IBS as currently 
meeting this definition. 

Accordingly, service connection may be granted on a 
presumptive basis if there is evidence (1) that the claimant 
is a Persian Gulf veteran; (2) who exhibits objective 
indications of chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic multi-
symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and IBS) that is defined by a cluster of signs 
or symptoms, or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. 
§ 3.317 as amended by 68 Fed. Reg. 34,539-543 (June 10, 
2003).  Objective indications of chronic disability include 
both "signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  Id.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  Id.

The Board notes that the change in regulations was made after 
the statement of the case was issued to the veteran in March 
2003.  Although the statutory change was enacted prior to 
that date, the RO has not yet evaluated the veteran's claim 
of service connection for fibromyalgia under the amended 
regulations.  Moreover, the veteran has not been apprised of 
the change in the law and regulations that are pertinent to 
his claim.  The Board finds that it would be prejudicial in 
this case if the Board were to adjudicate the veteran's claim 
under the new criteria in the first instance.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

As noted previously, the veteran has testified that he has 
been told by a private practitioner, Darren J. Holsten, D.C., 
that he has fibromyalgia that is related to his active 
service.  Though the veteran's file currently contains no 
medical opinion to that effect, that sort of opinion, if 
submitted, could support the veteran's claim. Consequently, 
on remand, the RO should notify the veteran that he needs to 
submit that sort of evidence in order to substantiate his 
claim.  38 U.S.C.A. 5103, 5103(a), 5107 (West 2002). 

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses, and 
approximate dates of treatment for 
all VA and non-VA health care 
providers who have treated him for 
any fibromyalgia since separation 
from active duty, to specifically 
include all treatment reports from 
Darren J. Holsten, D.C.  After 
securing the necessary releases, the 
RO should attempt to obtain copies 
of pertinent treatment records 
identified by the veteran that have 
not been previously secured, and 
associate them with the claims file.  
The veteran should be specifically 
told that medical opinion evidence 
linking fibromyalgia to his period 
of active duty service would be 
helpful to the prosecution of his 
claim, such as the kind of opinion 
to which he referred during his 
October 2003 hearing.  If such an 
opinion can be secured, the veteran 
should provide it directly to the 
RO.

2.  The veteran should be afforded a 
VA examination by an examiner with 
appropriate expertise to determine 
the nature and etiology of any 
currently diagnosed fibromyalgia.  
All indicated studies should be 
performed.  (The veteran has alleged 
that he suffers from fibromyalgia as 
a result of service in Southeast 
Asia.  This condition is included as 
a "qualifying chronic disability" 
under 38 C.F.R. § 3.317.  The 
regulation provides for service 
connection for medically unexplained 
chronic multi-symptom illnesses that 
are defined by a cluster of signs or 
symptoms that would include chronic 
fatigue syndrome and fibromyalgia.)  
If the examination results in a 
diagnosis of fibromyalgia, the 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that any such 
diagnosed disorder originated as a 
result of the veteran's active 
military service or is the result of 
post-service event.  The rationale 
for all opinions expressed should be 
provided.  The veteran's claims 
file, including a copy of this 
remand, should be made available to 
the examiner for review.  

3.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

